UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 2 )* Republic Property Trust (Name of Issuer) Common Shares, $0.01 par value per share (Title of Class of Securities) 760737 10 6 (CUSIP Number) Richard L. Kramer Republic Holdings Corporation 41 West Putnam Ave Greenwich, CT 06830 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) October 4, 2007 (Date of Event which Requires Filing of This Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of ss. 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box [_]. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See ss. 240.13d-7(b) for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 760737 10 6 1. Name of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Richard L. Kramer 2. Check the Appropriate Box If a Member of a Group (See Instructions) (a) [_] (b) [_] 3. SEC Use Only 4. Source of Funds (See Instructions) Not applicable. 5. Check If Disclosure of Legal Proceedings Is Required Pursuant toItems 2(d) or 2(e) [_] 6. Citizenship or Place of Organization United States NUMBER OF 7. Sole Voting Power SHARES 0 BENEFICIALLY 8. Shared Voting Power OWNED BY 0 EACH 9. Sole Dispositive Power REPORTING 0 PERSON 10. Shared Dispositive Power WITH 0 11. Aggregate Amount Beneficially Owned by Each Reporting Person 0 12. Check Box If the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) [_] 13. Percent of Class Represented by Amount in Row (11) 0 14. Type of Reporting Person (See Instructions) IN 2 ITEM 1.SECURITY AND ISSUER Title of the class of equity securities: Common Stock Name of Issuer: Republic Property Trust Address of Issuer’s Principal Executive Offices: 1280 Maryland Avenue, S.W. Suite 280 Washington, DC 20024 ITEM 2.IDENTITY AND BACKGROUND (a) Name: Richard L. Kramer (b) Residence or business address: Republic Holdings Corporation 41 West Putnam Ave Greenwich, CT 06830 (c) Present principal occupation or employment and the name, principal business and address of any corporation or other organization in which such employment is conducted: Republic Holdings Corporation 41 West Putnam Ave Greenwich, CT 06830 (d) During the last five years, the Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, the Reporting Person was not a party to a civil proceeding of a judicial or administrative body of competent jurisdiction. (f) Citizenship: United States ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION Not applicable. ITEM 4.PURPOSE OF TRANSACTION Disposition of the common shares of stock pursuant to Merger Agreement attached hereto. ITEM 5.INTEREST IN SECURITIES OF THE ISSUER None. ITEM 6.CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS OR RELATIONSHIPS WITH RESPECT TO SECURITIES OF THE ISSUER 3 ITEM 7.MATERIAL TO BE FILED AS EXHIBITS Exhibit 1, Agreement and Plan of Merger by and among Republic Property Trust, Republic Property Limited Partnership, Liberty Property Trust, Liberty Acquisition LLC and Liberty Property Limited Partnership, dated as of July 23, 2007. 4 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify hat the information set forth in this statement is true, complete and correct. October 11, 2007 Date /s/ Richard L. Kramer Signature Richard L. Kramer Name/Title The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative. If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative's authority to sign on behalf of such person shall be filed with the statement: provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference. The name and any title of each person who signs the statement shall be typed or printed beneath his signature. ATTENTION: INTENTIONAL MISSTATEMENTS OR OMISSIONS OF FACT CONSTITUTE FEDERAL CRIMINAL VIOLATIONS (SEE 18 U.S.C. 1001) 5 Exhibit1 AGREEMENT AND PLAN OF MERGER BY AND AMONG REPUBLIC PROPERTY TRUST, REPUBLIC PROPERTY LIMITED PARTNERSHIP, LIBERTY PROPERTY TRUST, LIBERTY ACQUISITION LLC and LIBERTY PROPERTY LIMITED PARTNERSHIP Dated as of July23, 2007 TABLE OF CONTENTS Page Article1. The Mergers 2 Section1.1 The Mergers 2 Section1.2 Closing 2 Section1.3 Effective Time 2 Section1.4 Organizational Documents 3 Section1.5 Managers and Officers of the Surviving Company 3 Article2. Conversion of Securities; Exchange of Certificates 4 Section2.1 Merger Consideration; Partnership Merger Consideration 4 Section2.2 Exchange Procedures 5 Section2.3 Withholding 8 Section2.4 Dissenters’ Rights 8 Section2.5 Transfer Books 8 Article3. Representations and Warranties of the Company 9 Section3.1 Organization and Qualification; Subsidiaries 9 Section3.2 Organizational Documents 10 Section3.3 Capitalization 10 Section3.4 Authority 11 Section3.5 No Conflict; Required Filings and Consents 12 Section3.6 Permits; Compliance With Law 12 Section3.7 SEC Filings; Financial Statements 13 Section3.8 Disclosure Documents 14 Section3.9 Absence of Certain Changes or Events 15 Section3.10 Employee Benefit Plans 15 Section3.11 Labor and Other Employment Matters 16 Section3.12 Material Contracts 17 Section3.13 Litigation 18 Section3.14 Environmental Matters 18 Section3.15 Intellectual Property 19 Section3.16 Properties 19 Section3.17 Taxes 22 Section3.18 Certain Business Relationships With Affiliates 24 Section3.19 Opinion of Financial Advisor 25 Section3.20 Votes and Approvals Required 25 Section3.21 Brokers 25 i Page Article4. Representations and Warranties of the Purchaser Parties 25 Section4.1 Organization and Qualification; Subsidiaries 25 Section4.2 Authority 26 Section4.3 No Conflict; Required Filings and Consents 26 Section4.4 Disclosure Documents 27 Section4.5 Litigation 27 Section4.6 Ownership of Purchaser; No Prior Activities 28 Section4.7 Vote Required 28 Section4.8 Brokers 28 Section4.9 Financing 28 Section4.10 Solvency 28 Section4.11 Management Arrangements 29 Section4.12 Ownership of Company Common Stock 29 Section4.13 Independent Investigation; Limitation on Warranties 29 Article5. Covenants 30 Section5.1 Conduct of Business by the Company Pending the Closing 30 Section5.2 Appropriate Action; Consents; Filings 33 Section5.3 Proxy Statement; Notice to Limited Partners 34 Section5.4 Company Shareholders’ Meeting 35 Section5.5 Access to Information; Confidentiality 36 Section5.6 Acquisition Proposals 37 Section5.7 Public Announcements 39 Section5.8 Employee Benefit Matters 39 Section5.9 Indemnification 40 Section5.10 Transfer Taxes 42 Section5.11 Resignations 42 Section5.12 Notice of Certain Events 43 Section5.13 Tax Matters 43 Section5.14 FIRPTA 44 Article6. Closing Conditions 44 Section6.1 Conditions to Obligations of Each Party Under This Agreement 44 Section6.2 Additional Conditions to Obligations of the Purchaser Parties 44 Section6.3 Additional Conditions to Obligations of the Company 45 Article7. Termination, Amendment and Waiver 46 Section7.1 Termination 46 Section7.2 Effect of Termination 47 ii Page Section7.3 Payment of Termination Fee 48 Section7.4 Amendment 49 Section7.5 Waiver 49 Article8. General Provisions 49 Section8.1 Non-Survival of Representations and Warranties 49 Section8.2 Fees and Expenses 50 Section8.3 Notices 50 Section8.4 Certain Definitions 51 Section8.5 Terms Defined Elsewhere 55 Section8.6 Headings 58 Section8.7 Severability 59 Section8.8 Entire Agreement 59 Section8.9 Assignment 59 Section8.10 Parties in Interest 59 Section8.11 Mutual Drafting 59 Section8.12 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury 59 Section8.13 Disclosure 60 Section8.14 Counterparts 60 Section8.15 Specific Performance 60 iii AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER, dated as of July23, 2007 (this “Agreement”), is by and among Republic Property Trust, a Maryland real estate investment trust (the “Company”), Republic Property Limited Partnership, a Delaware limited partnership and a subsidiary of the Company (the “Operating Partnership”), Liberty Property Trust, a Maryland real estate investment trust (“Parent”), Liberty Acquisition LLC, a Maryland limited liability company and a wholly owned subsidiary of Parent (“Purchaser”), and Liberty Property Limited Partnership, a Pennsylvania limited partnership (“Parent LP” and, together with Parent and Purchaser, the “Purchaser Parties”). RECITALS WHEREAS, the parties desire to effect a business combination through a merger of the Company with and into Purchaser with the Purchaser surviving (the “Company Merger”), pursuant to which each of the issued and outstanding common shares of beneficial interest in the Company, par value $0.01 per share (the “Company Common Shares”), shall be converted into the right to receive the Merger Consideration upon the terms and subject to the conditions provided herein; WHEREAS, the parties also desire to effect a merger of the Operating Partnership with and into Parent LP, with Parent LP surviving (the “Partnership Merger,” and together with the Company Merger, the “Mergers”), pursuant to which each outstanding Partnership Unit shall be converted into the right to receive the Partnership Merger Consideration; WHEREAS, the board of trustees of the Company (the “Company Board”) has approved this Agreement, the Company Merger and the other transactions contemplated hereby, and has declared that the Company Merger and the other transactions contemplated hereby, upon the terms and subject to the conditions of this Agreement, are advisable to and in the best interests of the Company and the Company Shareholders; WHEREAS, the Company, as the sole General Partner of the Operating Partnership, has approved this Agreement, the Partnership Merger and the other transactions contemplated hereby, and has declared that the Partnership Merger and the other transactions contemplated hereby, upon the terms and subject to the conditions of this Agreement, are advisable to and in the best interests of the Operating Partnership and the Partners; WHEREAS, the board of trustees of Parent, as the sole member of Purchaser, has approved this Agreement, the Company Merger and the other transactions contemplated hereby, and has declared that the Company Merger and the other transactions contemplated hereby, upon the terms and subject to the conditions of this Agreement, are advisable and in the best interests of Purchaser and its members; and WHEREAS, Parent, as the sole General Partner of Parent LP, has approved this Agreement, the Partnership Merger and the other transactions contemplated hereby, and has declared that the Partnership Merger and the other transactions contemplated hereby, upon the terms and subject to the conditions of this Agreement, are advisable to and in the best interests of Parent LP and its partners. NOW, THEREFORE, in consideration of the foregoing and the respective representations, warranties, covenants and agreements set forth in this Agreement and intending to be legally bound hereby, the parties hereto agree as follows: Article1.The Mergers Section1.1
